Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,052,671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-20 in the application merely defines an obvious variation of a printing apparatus and method disclosed and claimed in the patent. See the following claims correlation.
11
12
13
14
15
16
17
18
19
20

1
1
2
3
1
4
5
6
7
10



Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-37 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by prior art of record to Shibata et al.  (U.S. Patent 7,699,436)
	Shibata et al. (see abstract; col.3, line 6 – col.4, line 49) discloses the following subject matter:
 	Re-claim 11, 12, 15, an image processing apparatus (73) generating ejection data for printing an image in a unit area of the print medium by repeating a printing scan and a conveyance operation alternately, the printing scan being an operation of using a first nozzle array and a second nozzle array each having a predetermined number of nozzles arrayed in a predetermined direction (X direction), each nozzle configured to eject the same kind of ink, and scanning the first nozzle array and the second nozzle array in a scanning direction (Y direction) intersecting the predetermined direction while causing each nozzle to eject the ink toward the print medium (see fig.2), the conveyance operation being an operation of conveying the print medium by a distance corresponding to each of M print regions obtained by dividing the predetermined number of the nozzles into M regions in the predetermined direction, M being an integer of four or more, in a conveying direction intersecting the direction of the printing scan, the image in the unit area of the print medium being printed by M printing scans, wherein N pieces of column data that are binary dot data adjacent in the scanning direction N being an integer between four and M inclusive, are printed by a different scan of the printing scan (see fig.26-29; col.23, lines 1-31, Example 10, 11, fig.29 in particular), and the image processing apparatus comprising an ejection data generation unit (77) that generates ejection data for the first nozzle array for each of the N pieces of column data using a first mask pattern that defines, in advance, print-permitted pixels at which dot-printing is permitted and print-not-permitted pixels at which dot-printing is not permitted, and generates ejection data for the second nozzle array for each of the N pieces of column data using a second mask pattern different from the first mask pattern (see different thinning mask patterns corresponding to high thinning out ratio and low thinning-out ratio regions, (figs.9,16, 17; col.12, lines 16-59), wherein (i) the first mask pattern and the second mask pattern have a complementary relationship in each of the M print regions, and (ii) in each of the first mask pattern and the second mask pattern, a combination of print regions, of the M print regions, for printing dots at the same position on the print medium has a mutually complementary relationship. (see col.8, line 36 - col.13, line 43; Shibata claim 5, col.25)

Re-claim 13, the image processing apparatus further comprising a dot-data generation unit (76; col.8, lines 61+) that generates the binary dot data based on multi-level image data, wherein the dot-data generation unit determines dot-printing or dot-not-printing for each pixel, such that dots are printed with one on top of the other (thinning process; col.14, lines 28-38) at the same pixel position on the print medium, regardless of tone level of the image data.

Re-claim 14, the image processing apparatus further comprising a dot-data generation unit (76; col.8, lines 61+) that generates the binary dot data based on multi-level image data, wherein the dot-data generation unit determines dot-printing or dot-not-printing for each pixel such that an area where dots are printed with one on top of the other at the same pixel position on the print medium and an area where dots are separately printed at different pixel positions on the print medium are appeared, regardless of tone level of the image data. (argument analogous as stated in the above claim 2 rejection is applicable; see also col.13, lines 8-20)

Re-claim 16, wherein in the first mask pattern and the second mask pattern, each of the M print regions has a print permission rate of 50%. (col.12, lines 47-51)

Re-claim 17, wherein each of the M and the N is four (as shown by the number of scans; col.14, lines 28-38; example 1, 10)

Re-claim 18, wherein the M is eight, and the N is four (argument analogous as stated in the above claim 6 rejection is applicable) 

Re-claim 19, the image processing apparatus further comprising a printing unit (17/22) that prints an image on the print medium using the first nozzle array and the second nozzle array according to the ejection data generated by the ejection data generation unit. (see fig.16; col.9, lines 15-17)

Claims 20-37 are respective method/computer program claims to claim 11-18. Therefore, arguments analogous to those stated in the rejection above are applicable.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Application Pub. No. 20090073202 A1 to Kanda et al.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853